The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2014

                                    No. 04-13-00510-CR

                                       Juan GARCIA,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR1531
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                       ORDER
       The Appellant’s Motion for Extension of Time to File pro se Brief is hereby GRANTED.
Appellant’s pro se brief, if any, is due on or before February 10, 2014. The Court will accept
one copy of appellant’s pro se brief.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court